DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for foreign priority to CN202020221800.7 filed 27 February 2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The drawing objections have been obviated in view of Applicant’s amendments and arguments filed 15 November 2020.
	New claim 11 has been added.
	Claims 9 and 10 have been withdrawn as being directed to an invention that is independent or distinct from the invention originally claimed. See below. It is further noted that 
	Claims 1-11 are still pending. An action on the merits follows. This is a second Non-Final Rejection.

Election/Restrictions
Newly amended claims 9 and 10 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 9 and 10 are directed to a process of making. The originally claimed in claim 1 is for the product made. The inventions are distinct because the balance board of claim 1 can be made by a materially different process and the process as claimed can be used to make another product than the product claimed by claim 1 (ie., a balance board with a game board body).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9 and 10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
It is further noted that the subject matter of claims 9 and 10 do not have support in the disclosure as originally filed and would be considered new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ergohead (NPL).
Regarding claim 1, ergohead teaches a sport balance board, comprising: an elastic layer/top foam; a supporting plate layer; and an anti-slip layer/non-slip bottom; wherein the elastic layer and the anti-slip layer are provided on opposite sides of the supporting plate layer, respectively, wherein the supporting plate layer has an upper surface and a lower surface, wherein the lower surface is a spherical surface or an aspherical surface (See annotated Figure below. The lower surface of the supporting layer is not spherical.).

    PNG
    media_image1.png
    580
    706
    media_image1.png
    Greyscale


Regarding claim 5, ergohead teaches the sport balance board according to claim 1, wherein the elastic layer, the supporting plate layer, and the anti-slip layer are all provided with openings (see annotated Figure below), wherein a connecting device/gel handle passes through the openings to connect the elastic layer, the supporting plate layer, and the anti-slip layer (Figures below show the gel handle passing through from the elastic layer to the anti-slip layer).

    PNG
    media_image2.png
    298
    599
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    313
    249
    media_image3.png
    Greyscale



Regarding claim 6, ergohead teaches the sport balance board according to claim 5, wherein the connecting device comprises a main body, a first clamping piece and a second clamping piece, wherein the first clamping piece and the second clamping piece are located on an upper end and a lower end of the main body, respectively; wherein the main body is provided to pass through the openings (The main body of the gel handle passes through the openings from the top of the balance board to the bottom); 8wherein the first clamping piece is flush with the elastic layer (Figure below shows the first clamping piece flush with the top elastic layer); and wherein a highest point and a lowest point of the second clamping piece are not on a same plane (Figure below shows the highest point and the lowest point being on uneven planes because the opening is on the outer edge of the balance board where the bottom of the board turns upwards.).

    PNG
    media_image4.png
    538
    674
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    313
    497
    media_image5.png
    Greyscale


Regarding claim 8, ergohead teaches the sport balance board according to claim 1, wherein the supporting plate layer is in a concave arc shape, wherein a thickness of the elastic layer is unevenly distributed on the upper surface of the supporting plate layer (See Figure below).

    PNG
    media_image6.png
    120
    536
    media_image6.png
    Greyscale


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Licloud (NPL).
Regarding claim 1, Licloud teaches a sport balance board, comprising: an elastic layer; a supporting plate layer; and an anti-slip layer; wherein the elastic layer and the anti-slip layer are provided on opposite sides of the supporting plate layer, respectively, wherein the supporting plate layer has an upper surface and a lower surface, wherein the lower surface is a spherical surface or an aspherical surface (See Figure and product details below. The supporting plate layer is not spherical.).

    PNG
    media_image7.png
    814
    976
    media_image7.png
    Greyscale


Regarding claim 8, Licloud teaches the sport balance board according to claim 1, wherein the supporting plate layer is in a concave arc shape, wherein a thickness of the elastic layer is unevenly distributed on the upper surface of the supporting plate layer (see Figure below).

    PNG
    media_image8.png
    258
    719
    media_image8.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over ergohead (NPL) as applied to claim 1 above, and further in view of Heath (US 2017/0079456).
Regarding claim 2, ergohead teaches the sport balance board according to claim 1, wherein the lower surface extends along both ends of a long axis and a short axis, wherein the long axis has a long axis spherical radius (See Figures above with regards to claim 1).
Ergohead is silent to the measurements of the long axis spherical radius and does not teach wherein the short axis has a short axis spherical radius in a range of 400mm - 2500mm.
However, in a similar field of endeavor, Heath teaches a balance board having a long axis spherical radius/radius of curvature (R1) and a short axis spherical radius/radius of curvature (R2), wherein the long axis has a long axis spherical radius in a range of 400mm - 2500 mm, wherein the short axis has a short axis spherical radius in a range of 400 mm-2500 mm (Fig. 2; Para. [0029]: “the radii of curvature R1, R2 can both be the same and have a length between about 100 mm and about 800 mm, such as 450 mm.” 450 mm is within the range of 400mm - 2500mm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balance board of ergohead by providing the long and short axis spherical radii of Heath with the predicted result of providing a user with movement in both the long axis and short axis, such that the user can practice balance exercises in all directions (see MPEP 2141(III)).

claim 3, ergohead teaches the sport balance board according to claim 1, wherein the lower surface extends along both ends of a long axis and a short axis (see Figures above with regards to claim 1).
Ergohead does not necessarily teach a short axis spherical radius and thus does not teach wherein a long axis spherical radius and a short axis spherical radius are not equal.
However, in a similar field of endeavor, Heath teaches a balance board having a long axis spherical radius and a short axis spherical radius, wherein a long axis spherical radius/radius of curvature (R1) and a short axis spherical radius/radius of curvature (R2) are not equal (Fig. 2. Para. [0032]: “the radius of curvature R1 in the longitudinal direction of the work platform 100 can be about 1/2 as much as the radius of curvature R2 in the widthwise direction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balance board of ergohead by providing the unequal long and short axis spherical radii of Heath. One of ordinary skill in the art would have been motivated to make this modification to “advantageously inhibit (e.g., prevent) or limit overstretching of the user's calf muscles while the user stands on top of the [balance board] (e.g., during their work shift, work day, etc.),” as suggested by Heath (Para. [0032]).

Regarding claim 4, the combination of ergohead and Heath discussed with regards to claim 3 above teaches the sport balance board according to claim 3, wherein the long axis spherical radius/radius of curvature (R1) is in a range of 400mm - 2500 mm (Heath: Para. [0032]: “the radius of curvature R1 can be about 400 mm…” 400mm is within the range of 400mm - 2500mm.), and the short axis spherical radius/radius of curvature (R2) is in a range of 450 mm-2400mm (Heath: Para. [0032]: “the radius of curvature R2 can be about 800 mm.” 800 mm is within the range of 450 mm-2400mm.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ergohead (NPL) as applied to claim 1 above, and further in view of Chhabra (US 2020/0179747).
Regarding claim 11, ergohead teaches the sport balance board according to claim 1.
Ergohead teaches the anti-slip layer composed of rubber and does not teach wherein the anti-slip layer is composed of one or more of PVC, woven cloth, or EVA.
However, in a similar field of endeavor, Chhabra teaches a slip resistant material composed of one or more of PVC, woven cloth, or EVA (Para. [0043]: “made of a slip resistance material (e.g., natural rubber, Thermoplastic elastomers (TPE), Polyurethane, Vinyl, Poly Vinyl Chloride ( PVC), cork, or a combination thereof).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-slip layer to be made of PVC, as taught by Chhabra, as it is a simple substitution of one known element for another to obtain predictable results and the device of ergohead would still function appropriately with the claimed slip resistance material (see MPEP 2141(III)). Chhabra teaches that the slip resistant material can be rubber or PVC, among others.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Heath (US 2017/0079456) in view of ergohead (NPL).
Regarding claim 1, Heath teaches a sport balance board, comprising:
an elastic layer/top member (110) (Fig. 1. Para. [0027]: “The top member 110 can be interchangeable can be made of a variety of materials (e.g., wood, metal, plastic, other polymer materials, such as ethylene vinyl acetate (EVA), composites) or a combination of materials.” EVA is an elastic material.);
a supporting plate layer/bottom member (120) (Fig. 2);…
wherein the supporting plate layer has an upper surface and a lower surface, wherein the lower surface is a spherical surface or an aspherical surface (Para. [0029]: “The curved surface 124 can optionally be a spherical surface (e.g., a radius of curvature R1 in a longitudinal direction of the work platform 100 is the same as a radius of curvature R2 in a widthwise direction of the work platform 100)… In another embodiment, the radius of curvature R1 in the longitudinal direction of the work platform 100 is greater than the radius of curvature R2 in the widthwise direction of the work platform 100. In still another embodiment, the radius of curvature R1 in the longitudinal direction of the work platform 100 is smaller than the radius of curvature R2 in the widthwise direction of the work platform 100.”).

    PNG
    media_image9.png
    258
    410
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    253
    440
    media_image10.png
    Greyscale

Heath does not teach an anti-slip layer; wherein the elastic layer and the ant-slip layer are provided on opposite sides of the supporting plate layer, respectively.
However, in a similar field of endeavor, ergohead teaches a balance board comprising an elastic layer and a supporting plate layer further comprising an anti-slip layer, wherein the elastic layer and the anti-slip layer are provided on opposite sides of the supporting plate layer, respectively (See annotated Figure below.).

    PNG
    media_image11.png
    204
    568
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    344
    227
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balance board of Heath by including the non-slip surface of ergohead. One of ordinary skill in the art would have been motivated to make this modification in order to “prevent from slipping or sliding around” and “protect the floors,” as suggested by ergohead.

Regarding claim 2, Heath in view of ergohead teaches the sport balance board according to claim 1, wherein the lower surface extends along both ends of a long axis and a short axis, wherein the long axis has a long axis spherical radius/radius of curvature (R1) in a range of 400 mm - 2500 mm, wherein the short axis has a short axis spherical radius/radius of curvature (R2) in a range of 400 mm-2500 mm(Heath: Fig. 2; Para. [0029]: “the radii of curvature R1, R2 can both be the same and have a length between about 100 mm and about 800 mm, such as 450 mm.” 450 mm is within the range of 400mm - 2500mm.).

Regarding claim 3, Heath in view of ergohead teaches the sport balance board according to claim 1, wherein the lower surface extends along both ends of a long axis and a short axis, wherein a long axis spherical radius/radius of curvature (R1) and a short axis spherical radius/radius of curvature (R2) are not equal (Heath: Fig. 2. Para. [0032]: “the radius of curvature R1 in the longitudinal direction of the work platform 100 can be about 1/2 as much as the radius of curvature R2 in the widthwise direction.”).

Regarding claim 4, Heath in view of ergohead teaches the sport balance board according to claim 3, wherein the long axis spherical radius/radius of curvature (R1) is in a range of 400 mm-2500 mm (Heath: Para. [0032]: “the radius of curvature R1 can be about 400 mm…” 400mm is within the range of 400mm - 2500mm.), and the short axis spherical radius/radius of curvature (R2) is in a range of 450 mm-2400 mm (Heath: Para. [0032]: “the radius of curvature R2 can be about 800 mm.” 800 mm is within the range of 450 mm-2400mm.).

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rolling With It (NPL, hereinafter RWI) in view of Mrzlak (US 2020/0094107).
Regarding claim 1, RWI teaches a sport balance board, comprising: [a top] layer; a supporting plate layer; and an anti-slip layer; wherein the elastic layer and the anti-slip layer are provided on opposite sides of the supporting plate layer, respectively, wherein the supporting plate layer has an upper surface and a lower surface, wherein the lower surface is a spherical surface or an aspherical surface (See annotated Figures below. The lower surface of the wooden board is not spherical.).

    PNG
    media_image13.png
    638
    624
    media_image13.png
    Greyscale
 

    PNG
    media_image14.png
    528
    618
    media_image14.png
    Greyscale

RWI does not expressly teach wherein the top layer is an elastic layer.
However, in a similar field of endeavor, Mrzlak teaches a balance board training system having a top layer wherein the top layer is an elastic layer (Para. [0036]: The board upper surface may have a non-slip surface such as a textured surface, or a compliant material such as cork, rubber and the like.” Rubber is an elastic material.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the top layer of RWI be made of rubber. One or ordinary skill in the art would have been motivated to make this modification in order to provide a user the ability to “concentrate on balancing without slipping on the board, and for user comfort,” as suggested by Mrzlak (Para. [0036]).

claim 7, RWI in view of Mrzlak teaches the sport balance board according to claim 1, wherein the upper surface of the supporting plate layer is flat, wherein a thickness of the elastic layer is evenly distributed on the upper surface of the supporting plate layer (RWI: see Figure below.).

    PNG
    media_image15.png
    283
    540
    media_image15.png
    Greyscale


Response to Arguments
Applicant's arguments filed 15 November 2021 with regards to claim 1 have been fully considered but they are not persuasive. Applicant argues that the prior art references of ergohead (NPL), Licloud (NPL), and RWI (NPL) do not teach “wherein the lower surface is a spherical surface or an aspherical surface.” The Office respectfully disagrees. Applicant argues that the claims are read in light of the specification and terms in the claims must be given their plain meaning. The Office agrees. The limitations of claim 1 are read in light of the specification, however, the specification does not give a definition for “a spherical surface” or “an aspherical surface.” The specification appears to give an example of “a spherical surface” and “an aspherical surface,” but does not define the surfaces as having to have the structure provided in the specification. Further, the Office takes the position that the plain meaning of “aspherical” is .
Applicant’s arguments filed 15 November 2021 with respect to the rejection(s) of claims 2 and 4 under ergohead (NPL) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heath (US 2017/0079456). Ergohead does not explicitly teach a short axis radius. However, in a similar field of endeavor, Heath teaches a long axis radius and short axis radius within the claimed ranges. See above.
Applicant's arguments filed 15 November 2021 with regards to claim 11 have been fully considered but are moot in view of Applicant’s amendment. Applicant argues that ergohead, Licloud, and RWI do not teach wherein “the anti-slip layer is composed of one or more of PVC, woven cloth, or EVA. The Office agrees. However, prior art reference Chhabra (US 2020/0179747) teaches wherein the anti-slip material can be PVC. See above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784